      Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 1 of 19 Page ID #:1



 1   Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
 2   Jessica C. Covington (SBN 301816)
     jcovington@blakelylawgroup.com
 3   BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
 4   Manhattan Beach, California 90266
     Telephone: (310) 546-7400
 5   Facsimile: (310) 546-7401
 6   Attorneys for Plaintiff
     Deckers Outdoor Corporation
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   DECKERS OUTDOOR                      ) CASE NO.
     CORPORATION, a Delaware              )
13   Corporation,                         ) PLAINTIFF’S COMPLAINT FOR
                                          ) DAMAGES AND EQUITABLE
14                    Plaintiff,          ) RELIEF:
                v.                        )
15                                        ) 1. FEDERAL TRADE DRESS
     TARGET CORPORATION, a                )    INFRINGEMENT – BAILEY
16   Minnesota Corporation; ICONIX        )    BUTTON BOOT TRADE DRESS;
     BRAND GROUP, a Delaware              )
17   Corporation; and DOES 1-10,          ) 2. FEDERAL TRADE DRESS
     inclusive,                           )    INFRINGEMENT - YOGA SLING
18                                        )    TRADE DRESS;
                                          )
19                      Defendants.       ) 3. TRADE DRESS INFRINGEMENT
                                          )    UNDER CALIFORNIA COMMON
20                                        )    LAW;
                                          )
21                                        ) 4. UNFAIR COMPETITION
                                          )    CALIFORNIA UNFAIR BUSINESS
22                                        )    PRACTICES ACT, CAL. BUS. &
                                          )    PROF. CODE, § 17200, ET. SEQ.;
23                                        )
                                          ) 5. UNFAIR COMPETITION UNDER
24                                        )    CALIFORNIA COMMON LAW;
                                          )    AND
25                                        )
                                          ) 6. PATENT INFRINGEMENT – U.S
26                                        )    PAT. NO. D599,999.
                                          )
27                                        )
                                          )       JURY TRIAL DEMANDED
28

                                           1
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 2 of 19 Page ID #:2



 1           Plaintiff Deckers Outdoor Corporation for its claims against Defendants
 2   Target Corporation and Iconix Brand Group respectfully alleges as follows:
 3                               JURISDICTION AND VENUE
 4           1.    Plaintiff Deckers Outdoor Corporation (“Plaintiff” or “Deckers”) files this
 5   action against Defendants Target Corporation and Iconix Brand Group (collectively,
 6   “Defendants”) for trade dress infringement and unfair competition under the Lanham
 7   Trademark Act of 1946, 15 U.S.C. §1051 et seq. (the “Lanham Act”), patent
 8   infringement arising under the patent laws of the United States, and for related claims
 9   under the statutory and common law of the state of California. This Court has subject
10   matter jurisdiction over the claims alleged in this action pursuant to 28 U.S.C. §§ 1331,
11   1338.
12           2.    This Court has personal jurisdiction over Defendants because Defendants
13   maintain multiple offices/store locations and regularly conduct business within this
14   judicial district.
15           3.    This action arises out of wrongful acts by Defendants within this judicial
16   district and Plaintiff is located and has been injured in this judicial district by
17   Defendants’ alleged wrongful acts. Venue is proper in this district pursuant to 28
18   U.S.C. § 1391 because the claims asserted arise in this district.
19                                         THE PARTIES
20           4.    Deckers is a corporation organized and existing under the laws of the state
21   of Delaware with an office and principal place of business in Goleta, California.
22   Deckers designs and markets footwear identified by its many famous trademarks
23   including its UGG® and Sanuk® trademarks.
24           5.    Upon information and belief, Defendant Target Corporation (“Target”) is
25   a corporation organized and existing under the laws of the state of Minnesota with an
26   office and principal place of business located at 1000 Nicollet Mall, Minneapolis,
27   Minnesota 55403.
28           6.    Upon information and belief, Defendant Iconix Brand Group, Inc.

                                               2
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 3 of 19 Page ID #:3



 1   (“Iconix”) is a corporation organized and existing under the laws of the state of
 2   Delaware with an office and principle place of business at 1450 Broadway, 4th Floor,
 3   New York, New York 10018.
 4         7.      Deckers is unaware of the names and true capacities of Defendants,
 5   whether individual, corporate and/or partnership entities named herein as DOES 1
 6   through 10, inclusive, and therefore sues them by their fictitious names. Deckers will
 7   seek leave to amend this complaint when their true names and capacities are
 8   ascertained. Deckers is informed and believes and based thereon alleges that said
 9   Defendants and DOES 1 through 10, inclusive, are in some manner responsible for the
10   wrongs alleged herein, and that at all times referenced each was the agent and servant
11   of the other Defendants and was acting within the course and scope of said agency and
12   employment.
13         8.      Deckers is informed and believes, and based thereon alleges, that at all
14   relevant times herein, Defendants and DOES 1 through 10, inclusive, knew or
15   reasonably should have known of the acts and behavior alleged herein and the damages
16   caused thereby, and by their inaction ratified and encouraged such acts and behavior.
17   Deckers further alleges that Defendants and DOES 1 through 10, inclusive, have a
18   non-delegable duty to prevent or not further such acts and the behavior described
19   herein, which duty Defendants and DOES 1 though 10, inclusive, failed and/or refused
20   to perform.
21               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
22         A.      Deckers’ UGG® Brand
23         9.      Deckers has been engaged in the design, distribution, marketing, offering
24   for sale, and sale of footwear since 1975. Deckers owns several brands of footwear
25   including UGG®, Koolaburra®, Teva®, Sanuk®, and Hoka One One®.
26         10.     Deckers’ UGG® brand remains one of the most recognized and relevant
27   comfort shoe brands in the industry. Since 1979, when the UGG® brand was founded,
28   the popularity of UGG® boots has steadily grown across the nation and even the

                                               3
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 4 of 19 Page ID #:4



 1   globe. The UGG® brand has always been and remains highly coveted by consumers.
 2   This commitment to quality has helped to propel the UGG® brand to its current,
 3   overwhelming level of popularity and cemented its status as a luxury brand.
 4          11.    In 2000, UGG® boots were first featured on Oprah’s Favorite Things®
 5   where Oprah emphatically declared on national television how much she
 6   “LOOOOOVES her UGG boots.” The popularity of UGG® brand footwear has grown
 7   exponentially since then with celebrities including Kate Hudson and Sarah Jessica
 8   Parker among a myriad of others regularly donning them. UGG® sheepskin boots
 9   have become a high fashion luxury item and can be found on fashion runways around
10   the world.
11          12.    Deckers’ UGG® products are distributed and sold to consumers through
12   authorized retailers throughout the United States at point-of-sale and on the Internet,
13   including through its UGG® Concept Stores and its website www.ugg.com.
14          B.     Deckers’ Sanuk® Brand and YOGA SLING Sandal
15          13.    In July 2011, Deckers completed the acquisition of the Sanuk® brand, a
16   lifestyle footwear brand rooted in surf culture but embraced by an eclectic mix of
17   style-savvy optimists.
18          14.    The Sanuk® brand is known for the its Yoga Sling sandal, which was
19   introduced in 2013 and combines comfort with a chic, unique style sandal made with
20   soft fabric sling straps.
21          15.    The Yoga Sling sandal is one of the most well recognized and
22   commercially successful styles of Deckers’ Sanuk® brand of footwear. Additionally,
23   has been nominated for the past five years as a SIMA (Surf Industry Manufactures
24   Association) “Footwear Product of the Year.”
25          16.    Deckers has spent substantial time, effort, and money in designing,
26   developing, advertising, promoting, and marketing the Sanuk® Yoga Sling sandal and
27   has sold over one hundred million dollars worth of said style of sandals.
28          17.    Due to its long use, extensive sales, and significant advertising and

                                                 4
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
       Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 5 of 19 Page ID #:5



 1   promotional activities, Deckers’ Yoga Sling trade dress has achieved widespread
 2   acceptance and recognition among the consuming public and trade throughout the
 3   United States.
 4          C.     Defendants’ Infringing Activities
 5          18.    Upon information and belief, Target is engaged in the retail sale of a wide
 6   range of apparel and footwear. Target’s retail stores are located nationwide, including
 7   within this judicial district. Target’s products can also be purchased online at
 8   www.target.com, which is also available to consumers nationwide.
 9          19.    Upon information and belief, Iconix manufactures, designs, advertises,
10   markets, distributes, offers for sale, and/or sells apparel and footwear for men, women,
11   and children under various brand names, including but not limited to the “MOSSIMO
12   SUPPLY CO.” brand. Iconix offers apparel and footwear wholesale to various
13   retailers, including those within this judicial district.
14          20.    The present lawsuit arises from Defendants’ design, manufacture,
15   distribution, advertisement, marketing, offering for sale, and sale of footwear that
16   infringes upon Deckers’ rights to the “Bailey Button Trade Dress,” “Yoga Sling Trade
17   Dress,” and/or D599,999 Patent (hereinafter, “Accused Products”).
18          21.    Upon information and belief, Defendants have designed, manufactured,
19   advertised, marketed, distributed, offered for sale, and/or sold Accused Products that
20   bear designs almost identical to the Bailey Button Boot Trade Dress (defined below)
21   and the D599,999 Patent. An exemplar is shown below.
22
23
24
25
26
27
28                              Defendant’s Mossimo® “Daniah” Boot

                                               5
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 6 of 19 Page ID #:6



 1         22.    Upon information and belief, Defendants have also designed,
 2   manufactured, advertised, marketed, distributed, offered for sale, and/or sold Accused
 3   Products that bear a design almost identical to the “Yoga Sling Trade Dress” (defined
 4   below). An exemplar is shown below.
 5
 6
 7
 8
 9
10                             Defendant’s Mossimo® “Dara Sling” Sandal
11         23.    Deckers is informed and believes and herein alleges that Defendants are
12   competitors and have introduced Accused Products into the stream of commerce in an
13   effort to exploit Deckers’s reputation in the market established in the UGG® Bailey
14   Button boot and Sanuk® Yoga Sling sandal.
15         24.    Upon information and belief, Defendants may have sold additional
16   products that infringe upon Deckers’s design patents and/or trade dresses. Deckers
17   may seek leave to amend as additional information becomes available through
18   discovery.
19         25.    Deckers has not granted a license or any other form of permission to
20   Defendants with respect to its trademarks, design patents, trade dresses, or other
21   intellectual property.
22         26.    Deckers is informed and believes and herein alleges that Defendants have
23   acted in bad faith and that Defendants’ acts have misled and confused and were
24   intended to cause confusion, or to cause mistake, or to deceive as to the affiliation,
25   connection, or association of the Accused Products with Deckers, or as to the origin,
26   sponsorship, or approval of the Accused Products by Deckers.
27   ///
28   ///

                                                 6
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 7 of 19 Page ID #:7



 1                                FIRST CLAIM FOR RELIEF
 2       (Infringement of the Bailey Button Boot Trade Dress - 15 U.S.C. § 1125(a))
 3         27.    Deckers incorporates herein by reference the averments of the preceding
 4   paragraphs as though fully set forth herein.
 5         28.    The UGG® Bailey Button boot was introduced in 2009 and the “Bailey
 6   Button Boot Trade Dress” is unique and distinctive, consisting of a combination of the
 7   following non-functional elements:
 8         •      Classic suede boot styling made famous by the UGG® brand;
 9         •      Overlapping of front and rear panels on the lateral side of the boot shaft;
10         •      Curved top edges on the overlapping panels;
11         •      Exposed fleece-type lining edging the overlapping panels and top of the
12   boot shaft; and
13         •      One or more buttons (depending on the height of the boot) prominently
14   featured on the lateral side of the boot shaft adjacent the overlapping panels, on the
15   front panel as illustrated by the photographs below (hereinafter “Bailey Button Boot
16   Trade Dress”).
17
18
19
20
21
22
23
24         29.    The Bailey Button Boot Trade Dress, which is a composite of the above-
25   referenced features, is non-functional in its entirety, visually distinctive, and is unique
26   in the footwear industry.
27         30.    The design of the Bailey Button Boot Trade Dress is neither essential to
28   its use or purpose nor does it affect the cost or quality of the boot. There are numerous

                                               7
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 8 of 19 Page ID #:8



 1   other designs available that are equally feasible and efficient, none of which
 2   necessitate copying or imitating the Bailey Button Boot Trade Dress. The aforesaid
 3   combination of features provides no cost advantages to the manufacturer or utilitarian
 4   advantages to the consumer. These features, in combination, serve only to render
 5   Deckers’ UGG® Bailey Button boots distinct and recognizable as goods originating
 6   from Deckers’ UGG® brand.
 7         31.    The Bailey Button Boot Trade Dress is an original design by Deckers and
 8   has achieved a high degree of consumer recognition and secondary meaning, which
 9   serves to identify Deckers as the source of footwear featuring said trade dress.
10         32.    The Bailey Button Boot Trade Dress is one of the most well-recognized
11   and commercially successful styles of Deckers’ UGG® brand of footwear, having been
12   featured on Deckers’ advertising and promotional materials as well as in various trade
13   publications. Furthermore, the Bailey Button Boot Trade Dress has been featured in
14   connection with various celebrities, has received a large volume of unsolicited media
15   attention, and has graced the pages of many popular magazines nationwide and
16   internationally.
17         33.    Deckers has spent substantial time, effort, and money in designing,
18   developing, advertising, promoting, and marketing the UGG® brand and its line of
19   footwear embodying the Bailey Button Boot Trade Dress. Deckers spends millions of
20   dollars annually on advertising of UGG® products, which include products bearing the
21   Bailey Button Boot Trade Dress.
22         34.    Deckers has sold hundreds of millions of dollars worth of UGG®
23   products bearing the Bailey Button Boot Trade Dress.
24         35.    Due to its long use, extensive sales, and significant advertising and
25   promotional activities, Deckers’ Bailey Button Boot Trade Dress has achieved
26   widespread acceptance and recognition among the consuming public and trade
27   throughout the United States.
28         36.    There are numerous other boot designs in the footwear industry, none of

                                              8
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
      Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 9 of 19 Page ID #:9



 1   which necessitate copying or imitating the Bailey Button Boot Trade Dress. However,
 2   due to the popularity and consumer recognition achieved by the Bailey Button boot,
 3   said design has often been the subject of infringement by third-parties, including
 4   Defendants.
 5         37.      Deckers is informed and believes and herein alleges that Defendants are
 6   competitors and have introduced Accused Products into the stream of commerce in an
 7   effort to exploit Deckers’s reputation in the market established in the UGG® Bailey
 8   Button boot.
 9         38.      The Accused Products produced, distributed, advertised and offered for
10   sale by Defendants bear confusingly similar reproductions of the Bailey Button Boot
11   Trade Dress, such as to cause a likelihood of confusion as to the source, sponsorship or
12   approval by Deckers of Defendants’ products.
13         39.      Defendants’ use of Deckers’s Bailey Button Boot Trade Dress is without
14   Deckers’ permission or authority and in total disregard of Deckers’ rights to control its
15   intellectual property.
16         40.      Defendants’ use of Deckers’s Bailey Button Boot Trade Dress is likely to
17   lead to and result in confusion, mistake or deception, and is likely to cause the public
18   to believe that Defendants’ products are produced, sponsored, authorized, or licensed
19   by or are otherwise connected or affiliated with Deckers, all to the detriment of
20   Deckers.
21         41.      Deckers has no adequate remedy at law.
22         42.      In light of the foregoing, Deckers is entitled to injunctive relief
23   prohibiting Defendants from using Deckers’ Bailey Button Boot Trade Dress, or any
24   designs confusingly similar thereto, and to recover all damages, including attorneys’
25   fees, that Deckers has sustained and will sustain, and all gains, profits and advantages
26   obtained by Defendants as a result of their infringing acts alleged above in an amount
27   not yet known, as well as the costs of this action.
28

                                                 9
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 10 of 19 Page ID #:10



 1                               SECOND CLAIM FOR RELIEF
 2               (Infringement of Yoga Sling Trade Dress - 15 U.S.C. § 1125)
 3         43.    The Sanuk Yoga Sling sandal was introduced in 2013 and its appearance
 4   is unique and distinctive, consisting of a combination of the following non-functional
 5   elements (“Yoga Sling Trade Dress”):
 6         •      Thong-type sandal with a generally flat sole;
 7         •      Foot bed is comprised of soft material;
 8         •      Sling strap formed by a loop of fabric extending from a toe post around
 9   the heel and back to the toe post;
10         •      An instep strap extending from the lateral side of the sole across the instep
11   to the medial side of the sole;
12         •      The instep strap and the sling strap appear unconnected and the instep
13   strap overlaps the sling strap;
14         •      Both the sling strap and the instep strap are formed of a soft fabric having
15   an exaggerated width; and
16         •      Binding at the top of the toe post.
17
18
19
20
21
22         44.    The Yoga Sling Trade Dress, which is a composite of the above-
23   referenced features, is non-functional in its entirety, visually distinctive, and is unique
24   in the footwear industry.
25         45.    The design of the Yoga Sling Trade Dress is neither essential to its use or
26   purpose nor does it affect the cost or quality of the sandal. There are numerous other
27   designs available that are equally feasible and efficient, none of which necessitate
28   copying or imitating the Yoga Sling Trade Dress. The aforesaid combination of

                                               10
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 11 of 19 Page ID #:11



 1   features provides no cost advantages to the manufacturer or utilitarian advantages to
 2   the consumer. These features, in combination, serve only to render Deckers’ Sanuk®
 3   Yoga Sling sandal distinct and recognizable as goods originating from Deckers’
 4   Sanuk® brand.
 5         46.     The Yoga Sling Trade Dress has achieved a high degree of consumer
 6   recognition and secondary meaning, which serves to identify Deckers as the source of
 7   footwear featuring said trade dress.
 8         47.     Deckers has spent substantial time, effort, and money in designing,
 9   developing, advertising, promoting, and marketing the Sanuk® Yoga Sling sandal and
10   has sold over one hundred million dollars worth of said style of sandals.
11         48.     The Yoga Sling Trade Dress is one of the most well recognized and
12   commercially successful styles of Deckers’ Sanuk® brand of footwear.
13         49.     Due to its long use, extensive sales, and significant advertising and
14   promotional activities, Deckers’ Yoga Sling Trade Dress has achieved widespread
15   acceptance and recognition among the consuming public and trade throughout the
16   United States.
17         50.     There are numerous other sandal designs in the footwear industry, none of
18   which necessitate copying or imitating the Yoga Sling Trade Dress. However, due to
19   the popularity and consumer recognition achieved by the Yoga Sling sandal, said
20   design has often been the subject of infringement by third-parties, including by
21   Defendants.
22         51.     Deckers is informed and believes and herein alleges that Defendants are
23   competitors and have copied Deckers’ Yoga Sling Trade Dress in an effort to exploit
24   Deckers’ reputation in the market.
25         52.     The Accused Products produced, distributed, advertised and offered for
26   sale by Defendants bear nearly identical reproductions of the Yoga Sling Trade Dress,
27   such as to cause a likelihood of confusion as to the source, sponsorship or approval by
28   Deckers of Defendants’ products.

                                               11
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 12 of 19 Page ID #:12



 1         53.      Defendants’ use of Deckers’ Yoga Sling Trade Dress is without Deckers’
 2   permission or authority and in total disregard of Deckers’ rights to control its
 3   intellectual property.
 4         54.      Defendants’ use of Deckers’ Yoga Sling Trade Dress is likely to lead to
 5   and result in confusion, mistake or deception, and is likely to cause the public to
 6   believe that Defendants’ products are produced, sponsored, authorized, or licensed by
 7   or are otherwise connected or affiliated with Deckers, all to the detriment of Deckers.
 8         55.      Deckers has no adequate remedy at law.
 9         56.      In light of the foregoing, Deckers is entitled to injunctive relief
10   prohibiting Defendants from using Deckers’ Yoga Sling Trade Dress, or any designs
11   confusingly similar thereto, and to recover all damages, including attorneys’ fees, that
12   Deckers has sustained and will sustain, and all gains, profits and advantages obtained
13   by Defendants as a result of their infringing acts alleged above in an amount not yet
14   known, as well as the costs of this action.
15                                 THIRD CLAIM FOR RELIEF
16                 (Trade Dress Infringement Under California Common Law)
17         57.      Deckers incorporates herein by reference the averments of the preceding
18   paragraphs as though fully set forth herein.
19         58.      Deckers has common law rights to the Bailey Button Boot and Yoga Sling
20   Trade Dresses (collectively, “Deckers Trade Dresses”) in the state of California due to
21   its extensive promotion and sales of products bearing said trade dresses within the state
22   of California.
23         59.      The Deckers Trade Dresses have achieved a high degree of consumer
24   recognition and secondary meaning nationwide and within the state of California,
25   which serves to identify Deckers as the source of high-quality goods.
26         60.      Defendants’ infringement of the Deckers Trade Dresses constitutes
27   common law trade dress infringement in violation of the common law of the State of
28   California.

                                                 12
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 13 of 19 Page ID #:13



 1         61.    Defendants’ unauthorized use of the Deckers Trade Dresses has caused
 2   and is likely to cause confusion as to the source of Defendants’ products, all to the
 3   detriment of Deckers.
 4         62.    Defendants’ acts are willful, deliberate, and intended to confuse the public
 5   and to injure Deckers.
 6         63.    Deckers has no adequate remedy at law to compensate it fully for the
 7   damages that have been caused and which will continue to be caused by Defendants’
 8   infringing conduct, unless it is enjoined by this Court.
 9         64.    The conduct herein complained of was extreme, outrageous, and was
10   inflicted on Deckers in reckless disregard of Deckers’ rights. Said conduct was
11   despicable and harmful to Deckers and as such supports an award of exemplary and
12   punitive damages in an amount sufficient to punish and make an example of
13   Defendants, and to deter them from similar conduct in the future.
14         65.    In light of the foregoing, Deckers is entitled to injunctive relief
15   prohibiting Defendants from infringing the Deckers Trade Dresses, and to recover all
16   damages, including attorneys’ fees, that Deckers has sustained and will sustain, and all
17   gains, profits and advantages obtained by Defendants as a result of their infringing acts
18   alleged above in an amount not yet known, and the costs of this action.
19                              FOURTH CLAIM FOR RELIEF
20                  (Unfair Competition Under California Common Law)
21         66.    Deckers incorporates herein by reference the averments of the preceding
22   paragraphs as though fully set forth herein.
23         67.    Defendants’ infringement of the Deckers Trade Dresses constitutes unfair
24   competition in violation of the common law of the State of California.
25         68.    Deckers has invested a substantial amount of time, skill and money in
26   developing its footwear styles.
27         69.    Upon information and belief, Defendants are competitors of Deckers and
28   have copied Deckers’ footwear styles in an effort to exploit Deckers’ reputation in the

                                                13
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 14 of 19 Page ID #:14



 1   market. Defendants misappropriated and used Deckers’ footwear styles at little or no
 2   cost to Defendant.
 3         70.     Defendants’ misappropriation and use of Deckers’ footwear style was
 4   without the authorization or consent of Deckers; and Deckers has been injured by the
 5   Defendants’ conduct.
 6         71.     Defendants’ infringing acts were intended to capitalize on Deckers’
 7   goodwill associated therewith for Defendants’ own pecuniary gain. Deckers has
 8   expended substantial time, resources and effort to obtain an excellent reputation for its
 9   UGG® and Sanuk® brands of footwear. As a result of Deckers’ efforts, Defendants
10   are now unjustly enriched and are benefiting from property rights that rightfully belong
11   to Deckers.
12         72.     Defendants’ acts are willful, deliberate, and intended to confuse the public
13   and to injure Deckers.
14         73.     Deckers has no adequate remedy at law to compensate it fully for the
15   damages that have been caused and which will continue to be caused by Defendants’
16   infringing conduct, unless they are enjoined by this Court.
17         74.     Defendants’ infringing conduct was extreme, outrageous, and was
18   inflicted on Deckers in reckless disregard of Deckers’ rights. Said conduct was
19   despicable and harmful to Deckers and as such supports an award of exemplary and
20   punitive damages in an amount sufficient to punish and make an example of
21   Defendants, and to deter them from similar conduct in the future.
22         75.     In light of the foregoing, Deckers is entitled to injunctive relief
23   prohibiting Defendants from infringing the Deckers Trade Dresses, and to recover all
24   damages, including attorneys’ fees, that Deckers has sustained and will sustain, and all
25   gains, profits and advantages obtained by Defendants as a result of their infringing acts
26   alleged above in an amount not yet known, and the costs of this action.
27
28

                                               14
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 15 of 19 Page ID #:15



 1                               FIFTH CLAIM FOR RELIEF
 2      (Unfair Competition – California Unfair Business Practices Act, Cal. Bus. &
 3                                Prof. Code, § 17200, et. seq.)
 4        76.     Deckers incorporates herein by reference the averments of the preceding
 5   paragraphs as though fully set forth herein.
 6        77.     Defendants’ appropriation, adoption and use of the Deckers Trade Dresses
 7   on their own footwear is likely to confuse or mislead consumers into believing that
 8   Defendants’ goods are authorized, licensed, affiliated, sponsored, and/or approved by
 9   Deckers, thus constituting a violation of the California Unfair Business Practices Act,
10   Cal. Bus. & Prof. Code, § 17200, et. seq.
11        78.     The deceptive, unfair and fraudulent practices set forth herein have been
12   undertaken with knowledge by Defendants willfully with the intention of causing harm
13   to Deckers and for the calculated purpose of misappropriating Deckers’ goodwill and
14   business reputation.
15        79.     Defendants’ acts have caused and will continue to cause irreparable injury
16   to Deckers. Deckers has no adequate remedy at law to compensate it fully for the
17   damages that have been caused and which will continue to be caused by Defendants’
18   unlawful acts, unless they are enjoined by this Court.
19        80.     In light of the foregoing, Deckers is entitled to all available relief
20   provided for in California Unfair Business Practices Act, Cal. Bus. & Prof. Code, §
21   17200, et. seq. including permanent injunctive relief.
22                               SIXTH CLAIM FOR RELIEF
23                    (Patent Infringement – U.S. Patent No. D599,999)
24         81.    Deckers incorporates herein by reference the averments of the preceding
25   paragraphs as though fully set forth herein.
26         82.    Deckers is the owner of numerous design patents to the various styles of
27   footwear it offers under its UGG® brand. These design patents include but are not
28   limited to the “Bailey Button” boot (U.S. Patent No. D599,999 issued on September

                                               15
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 16 of 19 Page ID #:16



 1   15, 2009), a true and correct copy of which is attached hereto and incorporated herein
 2   as Exhibit A (“ ‘999 Patent”).
 3         83.      Deckers is the owner by assignment of all right, title and interest in and to
 4   the ‘999 Patent.
 5         84.      The Accused Products that Defendants have caused to be produced,
 6   distributed, advertised, marketed, offered for sale, and/or sold within the United States,
 7   and/or have imported into the United States bear a design that is substantially similar
 8   to the ‘999 Patent in direct violation of 35 U.S.C. § 271.
 9         85.      Defendants’ aforesaid infringing acts are without Deckers’ permission or
10   authority and are in total disregard of Deckers’ right to control its intellectual property.
11         86.      As a direct and proximate result of Defendants’ infringing conduct,
12   Deckers has been injured and will continue to suffer injury to its business and
13   reputation unless Defendants are restrained by this Court from infringing Deckers’
14   ‘999 Patent.
15         87.      Defendants’ acts have damaged and will continue to damage Deckers, and
16   Deckers has no adequate remedy at law.
17         88.      Deckers has marked substantially all footwear products embodying the
18   design of the ‘999 Patent with “Pat. No. 599,999” on a product label in compliance
19   with 35 U.S.C. § 287.
20         89.      Given the widespread popularity and recognition of Deckers’ Bailey
21   Button boot and the patent notice provided on the products themselves, Deckers avers
22   and hereon alleges that Defendants had pre-suit knowledge of Deckers’ rights to the
23   ‘999 Patent and intentionally copied said design on their own footwear products in an
24   effort to pass them off as if they originated, are associated with, are affiliated with, are
25   sponsored by, are authorized by, and/or are approved by Deckers.
26         90.      On information and belief, Defendants’ acts herein complained of
27   constitute willful acts and intentional infringement of the ‘999 Patent.
28

                                                16
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 17 of 19 Page ID #:17



 1         91.      In light of the foregoing, Deckers is entitled to injunctive relief
 2   prohibiting Defendants from infringing the ‘999 Patent and to recover damages
 3   adequate to compensate for the infringement, including Defendants’ profits pursuant to
 4   35 U.S.C. § 289. Deckers is also entitled to recover any other damages as appropriate
 5   pursuant to 35 U.S.C. § 284.
 6                                    PRAYER FOR RELIEF
 7         WHEREFORE, Plaintiff Deckers Outdoor Corporation respectfully prays for
 8   judgment against Defendants Target Corporation and Iconix Brand Group as follows:
 9         1.       A judgment that Defendants have infringed Deckers’ Bailey Button Boot
10   Trade Dress, Yoga Sling Trade Dress, and D599,999 Patent and that said infringement
11   was willful;
12         2.       An order granting temporary, preliminary and permanent injunctive relief
13   restraining and enjoining Defendants, and their agents, servants, employees, officers,
14   associates, attorneys, and all persons acting by, through, or in concert with any of them
15   from using Deckers’ intellectual property, including, but not limited to:
16                  a.    manufacturing, importing, advertising, marketing, promoting,
17   supplying, distributing, offering for sale, or selling the Accused Products or any other
18   products which bear either of the Deckers Trade Dresses and/or any designs
19   confusingly similar thereto;
20                  b.    manufacturing, importing, advertising, marketing, promoting,
21   supplying, distributing, offering for sale, or selling the Accused Products or any other
22   products which infringe the D599,999 Patent and/or the overall appearance thereof;
23                  c.    engaging in any other activity constituting unfair competition with
24   Deckers, or acts and practices that deceive consumers, the public, and/or trade,
25   including without limitation, the use of designations and design elements used or
26   owned by or associated with Deckers; and
27                  d.    committing any other act which falsely represents or which has the
28   effect of falsely representing that the goods and services of Defendants are licensed by,

                                                17
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 18 of 19 Page ID #:18



 1   authorized by, offered by, produced by, sponsored by, or in any other way associated
 2   with Deckers;
 3         3.     Ordering Defendants to recall from any distributors and retailers and to
 4   deliver to Deckers for destruction or other disposition all remaining inventory of all
 5   Accused Products and related items, including all advertisements, promotional and
 6   marketing materials therefore, as well as means of making same;
 7         4.     Ordering Defendants to file with this Court and serve on Deckers within
 8   thirty (30) days after entry of the injunction a report in writing, under oath setting forth
 9   in detail the manner and form in which Defendants have complied with the injunction;
10         5.     Ordering an accounting by Defendants of all gains, profits and advantages
11   derived from their wrongful acts pursuant to 15 U.S.C. § 1117(a) and 35 U.S.C. § 289;
12         6.     Awarding Deckers all of Defendants’ profits and all damages sustained by
13   Deckers as a result of Defendants’ wrongful acts, and such other compensatory
14   damages as the Court determines to be fair and appropriate;
15         7.     Awarding treble damages in the amount of Defendants’ profits or
16   Deckers’ damages, whichever is greater, for willful infringement;
17         8.     Awarding applicable interest, costs, disbursements and attorneys’ fees;
18         9.     Awarding Deckers punitive damages in connection with its claims under
19   California law; and
20         10.    Such other relief as may be just and proper.
21
22   Dated:        July 18, 2019            BLAKELY LAW GROUP
23
24                                          By:   _______________________________
                                                  Brent H. Blakely
25                                                Jessica C. Covington
                                                  Attorneys for Plaintiff
26                                                Deckers Outdoor Corporation
27
28

                                               18
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
     Case 2:19-cv-06215 Document 1 Filed 07/18/19 Page 19 of 19 Page ID #:19



 1                              DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Deckers
 3   Outdoor Corporation hereby demands a trial by jury as to all claims in this litigation.
 4
 5   Dated:        July 18, 2019           BLAKELY LAW GROUP
 6
 7                                         By:   _______________________________
                                                 Brent H. Blakely
 8                                               Jessica C. Covington
                                                 Attorneys for Plaintiff
 9                                               Deckers Outdoor Corporation
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              19
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
